Exhibit 10.1

MEDIA GENERAL AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AWARD AGREEMENT (the “Award Agreement”) is made effective as of
February 26, 2015 (the “Date of Grant”) between Media General Inc., a Delaware
corporation (the “Company”), and             (the “Participant”). Capitalized
terms not otherwise defined herein shall have the same meanings as in the
Amended and Restated Media General Inc. Long-Term Incentive Plan (the “Plan”).

WHEREAS, the Company desires to grant the Restricted Stock Units provided for
herein to the Participant pursuant to the Plan and the terms and conditions set
forth herein;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of the Award. The Company hereby grants to the Participant, an
aggregate of             restricted stock units (the “RSUs”). Subject to the
provisions of this Award Agreement and the Plan, each RSU represents the right
to receive one (1) Share (subject to adjustment as set forth in the Plan) at the
time and in the manner set forth in Section 5 hereof. Twenty-five percent
(25%) of the RSUs shall be subject to time-based vesting (the “Time-Based RSUs”)
and seventy-five percent (75%) of the RSUs shall be subject to performance-based
vesting (the “Performance-Based RSUs”). The Performance-Based RSUs are intended
to constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. This grant is subject to the approval of the Plan by
the Company’s stockholders at its 2015 Annual Meeting.

2. Incorporation of Plan. The Participant acknowledges receipt of the Plan and
represents that the Participant is familiar with its terms and provisions. This
Award Agreement and the RSUs shall be subject to the Plan, the terms of which
are incorporated herein by reference, and in the event of any conflict or
inconsistency between the Plan and this Award Agreement, the Plan shall govern.

3. Vesting Schedule. Subject to the terms and conditions hereof, the Participant
shall vest in the RSUs as set forth below, subject to the Participant’s
continued employment with the Company or its Subsidiaries on each applicable
Vesting Date (as defined below) except to the extent provided herein. RSUs shall
apply only with respect to a whole number of Shares. The Company shall not be
required to issue any fractional Shares and may settle any fractional Shares in
cash.

(a) Time-Based RSUs. On each of the first, second and third anniversaries of the
Date of Grant (each date, a “Time Vesting Date”), a portion of the Time-Based
RSUs shall vest and no longer be subject to cancellation pursuant to Section 4
as follows:

 

Anniversary of the Date of Grant

   Percent of Time-Based RSUs Vesting  

First

     25 % 

Second

     25 % 

Third

     50 % 



--------------------------------------------------------------------------------

(b) Performance-Based RSUs. For each twelve (12)-month period ending
December 31, 2015, 2016 and 2017 (each, an “Annual Performance Period”), a
portion of the Performance-Based RSUs are eligible to vest based on the
attainment of the annual performance measures set forth on Appendix A (the
“Annual Performance Targets”). The last day of each Annual Performance Period is
herein referred to as a “Performance Vesting Date” and, together with the Time
Vesting Dates, each a “Vesting Date”). Subject to the Company achieving the
Annual Performance Targets and the certification of such achievement by the
Committee, the Performance-Based RSUs shall vest as follows:

(i) for each of the Annual Performance Periods ending December 31, 2015 and
December 31, 2016, a number of Performance-Based RSUs equal to the product of
(A) twenty-five percent (25%) of the Performance-Based RSUs and (B) the Vesting
Factor will vest on the applicable Performance Vesting Date, and

(ii) for the Annual Performance Period ending December 31, 2017, a number of
Performance-Based RSUs equal to the product of (A) fifty percent (50%) of the
Performance-Based RSUs and (B) the Vesting Factor will vest on the applicable
Performance Vesting Date.

The “Vesting Factor” shall be determined pursuant to the following table based
on the level of attainment of performance:

 

Level of Attainment vs. Target

   Vesting Factor  

Less than 90%

     0 % 

92%

     20 % 

94%

     40 % 

96%

     60 % 

98%

     80 % 

100% or more

     100 % 

For performance between any of the stated levels, the Vesting Factor will be
determined by linear interpolation.

4. Termination of Employment. (a) Except as otherwise provided in this Award
Agreement or any other agreement between the Participant and the Company or any
of its Subsidiaries (an “Other Agreement”), all unvested RSUs shall be cancelled
immediately without consideration as of the date of the Participant’s
termination of employment with the Company

 

2



--------------------------------------------------------------------------------

for any reason. For the avoidance of doubt, if the Participant’s employment is
terminated following a Performance Vesting Date, but before the achievement of
the Annual Performance Target has been certified by the Committee, the
Participant shall continue to be entitled to receive any portion of the
Performance-Based RSU that vests as of that Performance Vesting Date based on
the Committee’s determination of the achievement of the applicable Annual
Performance Target (with the vesting of the Performance-Based RSUs to be
determined in accordance with Section 3(b)) and such Performance-Based RSUs
shall be settled in accordance with Section 5.

(b) Notwithstanding Sections 3(a), 3(b) and 4(a) of this Award Agreement, in the
event of the Participant’s termination of employment by the Company without
Cause, or as a result of the Participant’s death or the Participant’s Disability
(each, as defined below), any unvested Time-Based RSUs and Performance-Based
RSUs shall vest immediately as of the date of such termination.

(c) For purposes of this Award Agreement,

(i) “Disability” shall mean the Participant is entitled to and has begun to
receive long-term disability benefits under the long-term disability plan of the
Company in which Participant participates, or, if there is no such plan, the
Participant’s inability, due to physical or mental illness, to perform the
essential functions of the Participant’s job, with or without a reasonable
accommodation, for 180 consecutive days.

(ii) “Cause” shall mean (1) if the Participant is a party to an employment
agreement with the Company or one of its subsidiaries, the occurrence of any
circumstances defined as “Cause” in such employment agreement or (2) if the
Participant is not a party to an employment agreement with the Company or one of
its subsidiaries, one of the following has occurred: (A) the Participant’s
engaging in conduct constituting (1) a felony or (2) a crime (whether or not a
felony) involving moral turpitude, fraud, theft, breach of trust or other
similar acts, whether of the United States or any state thereof or any similar
foreign law to which the Participant may be subject that has a substantial and
adverse effect on the Participant’s qualifications or ability to perform his
duties, (B) the Participant’s engaging in conduct constituting willful
misconduct, gross negligence or fraud that results in a significant risk of
economic harm to the Company or any of its Affiliates, (C) the Participant’s
willful refusal to substantially perform his duties if such refusal is not
remedied within fifteen (15) days after the Participant receives written notice
thereof from the Company or (D) the Participant’s material violation of any
confidentiality, non-solicitation or non-compete.

5. Settlement of RSUs.

(a) Generally. Except as provided in Section 5(b), vested RSUs shall be settled
as follows:

(i) with respect to Time-Based RSUs, on the fifth (5th) business day following
the applicable Time Vesting Date and

 

3



--------------------------------------------------------------------------------

(ii) with respect to Performance-Vested RSUs, on the fifth (5th) business day
following the date of the Committee’s certification of the achievement of the
applicable Annual Performance Target.

(b) Settlement on Termination of Employment. All RSUs that become vested
pursuant to Section 4(b) shall be settled on the fifth (5th) business day
following the date of the Participant’s termination of employment.

(c) Settlement in Shares. Settlement of all RSUs will be made by delivery of one
Share for each RSU in respect of which settlement is being made. Notwithstanding
the foregoing, the Company shall not be obligated to deliver any Shares if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation, or agreement of the Company with, any securities exchange or
association upon which the Shares are listed or quoted.

6. Nontransferability of RSUs. Unless otherwise determined by the Committee in
accordance with the terms and conditions of 8.02 of the Plan, the RSUs may not
be pledged, alienated, assigned or otherwise transferred other than by last will
and testament or by the laws of descent and distribution or pursuant to a
domestic relations order, as the case may be.

7. No Rights as a Stockholder. The RSUs do not entitle the Participant to any of
the rights of a stockholder of the Company, including, the right to vote Shares
until the Participant or his nominee becomes the holder of record of Shares

8. Change in Control or Corporate Transaction. In the event of a Change in
Control (as defined on Appendix B) or a transaction described in Section 9 of
the Plan, (a) the Committee shall appropriately adjust the number of the RSUs
and/or the securities on which the RSUs are based to reflect the impact of the
Change in Control or other transaction on Shares so that the rights of the
Participant are neither enlarged nor diminished and (b) the Committee may
(i) make appropriate adjustments to the Annual Performance Targets for the
Performance for the Annual Performance Period in which the Change in Control or
other transaction occurs, (ii) establish Annual Performance Targets for any
Annual Performance Period that has not yet begun and (iii) may deem any or all
Annual Performance Targets to have been met for any or all Annual Performance
Periods that have not been completed. Without limiting the generality of the
foregoing, such adjustment may include an adjustment so that upon settlement of
the RSU upon or following such Change in Control or other transaction, the
Participant will be entitled to receive the same consideration per Share that
the shareholders receive in the Change in Control or other transaction.

9. No Entitlements.

(a) No Right to Continued Employment. This award is not an employment agreement,
and nothing in this Award Agreement or the Plan shall (i) alter the
Participant’s status as an “at-will” employee of the Company, subject to the
requirements of the Employment Agreement, (ii) be construed as guaranteeing the
Participant’s employment by the Company or as giving the Participant any right
to continue in the employ of the Company during any period (including without
limitation the period between the Date of Grant and the applicable Vesting Date
in accordance with Section 3 hereof) or (iii) be construed as giving the
Participant any right to be reemployed by the Company following any termination
of employment.

 

4



--------------------------------------------------------------------------------

(b) No Right to Future Awards. This award of RSUs and all other equity-based
awards under the Plan are discretionary. This award does not confer on the
Participant any right or entitlement to receive another award of RSUs or any
other equity-based award at any time in the future or in respect of any future
period.

(c) No Effect on Future Employment Compensation. The Company has made this award
of RSUs to the Participant in its sole discretion. This award does not confer on
the Participant any right or entitlement to receive compensation in any specific
amount for any future fiscal year, and does not diminish in any way the
Company’s discretion to determine the amount, if any, of the Participant’s
compensation. In addition, this award of RSUs is not part of the Participant’s
base salary or wages and will not be taken into account in determining any other
employment-related rights the Participant may have, such as rights to pension or
severance pay.

10. Taxes and Withholding.

(a) No later than the date as of which an amount with respect to the RSUs first
becomes includable in the gross income of the Participant for applicable income
tax purposes, the Participant shall pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld with respect to such amount.
Unless otherwise determined by the Committee, in accordance with rules and
procedures established by the Committee, the minimum required withholding
obligations may be settled in Shares, including Shares that are issued in
settlement of the award that gives rise to the withholding requirement. The
obligations of the Company to settle the RSUs under this Award Agreement shall
be conditional upon such payment or arrangements and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant, including, without
limitation, by withholding Shares to be delivered upon settlement.

(b) Notwithstanding Section 10(a) and in furtherance thereof, in the event that
the Participant becomes subject to federal employment taxes on this award before
the date that this RSU first becomes includable in the gross income of the
Participant for income tax purposes, the Participant shall pay to the Company or
make arrangements satisfactory to the Committee regarding payment of such
federal employment taxes required by law to be withheld with respect to such
amount at such earlier time.

11. Securities Laws. In connection with the grant, vesting or settlement of the
RSUs the Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Award Agreement.

12. Miscellaneous Provisions.

(a) Notices. Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate

 

5



--------------------------------------------------------------------------------

in writing to the other. Notwithstanding the foregoing, the Company may deliver
notices to the Participant by means of email or other electronic means that are
generally used for employee communications. Any such notice shall be deemed
effective upon receipt thereof by the addressee.

(b) Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Award Agreement.

(c) Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

(d) Entire Agreement. This Award Agreement and the Plan constitute the entire
agreement between the parties hereto with regard to the subject matter hereof;
provided, however, that the provisions of this Award Agreement will not
supersede any provision in any Other Agreement that provides for different
treatment of the RSUs than is provided herein.

(e) Amendments. The Board or the Committee shall have the power to alter, amend,
modify or terminate the Plan or this Award Agreement at any time; provided,
however, that no such termination, amendment or modification may adversely
affect, in any material respect, the Participant’s rights under this Award
Agreement without the Participant’s consent. Notwithstanding the foregoing, the
Company shall have broad authority to amend this Award Agreement without the
consent of the Participant to the extent it deems necessary or desirable (i) to
comply with or take into account changes in or interpretations of, applicable
tax laws, securities laws, employment laws, accounting rules and other
applicable laws, rules and regulations, (ii) to ensure that the RSUs are not
subject to taxes, interest and penalties under Section 409A of the Code,
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) to take into account significant acquisitions or dispositions of assets
or other property by the Company. Any amendment, modification or termination
shall, upon adoption, become and be binding on all persons affected thereby
without the requirement for consent or other action with respect thereto by any
such person. The Committee shall give written notice to the Participant in
accordance with Section 12(a) hereof of any such amendment, modification or
termination as promptly as practicable after the adoption thereof. The foregoing
shall not restrict the ability of the Participant and the Company by mutual
consent to alter or amend the terms of the RSUs in any manner that is consistent
with the Plan and approved by the Committee.

(f) Section 409A.

(i) The RSUs are intended to comply with or be exempt from the requirements of
Section 409A, and the Plan with respect to this RSU and this Award Agreement
shall be administered and interpreted consistent with such intent. If any
provision of the Plan or this Award Agreement would, in the reasonable good
faith judgment of the Committee, result or likely result in the imposition on
the Participant of a penalty tax under Section 409A, the Committee may modify
the terms of the Plan or this Award Agreement, without the consent of the
Participant, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such penalty
tax. This Section 12(f) does not create an obligation on the part of the Company
to modify the Plan or this Award Agreement and does not guarantee that the RSUs
will not be subject to taxes, interest and penalties under Section 409A.

 

6



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in the Plan or this Award
Agreement, to the extent that the RSUs constitute deferred compensation for
purposes of Section 409A and the Participant is a “Specified Employee” (within
the meaning of the Committee’s established methodology for determining
“Specified Employees” for purposes of Section 409A), no payment or distribution
of any amounts with respect to the RSUs that are subject to Section 409A may be
made before the first business day following the six (6) month anniversary of
the Participant’s “Separation from Service” from the Company (as defined in
Section 409A) or, if earlier, the date of the Participant’s death.

(g) Successor. Except as otherwise provided herein, this Award Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 6 hereof.

(h) Choice of Law. Except as to matters of federal law, this Award Agreement and
all actions taken hereunder shall be governed by and construed in accordance
with the laws of the State of Virginia (other than its conflict of law rules).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Award Agreement as of the
date first written above.

 

MEDIA GENERAL INC. By:

 

Name: Title:

 

                        

[Signature Page – Restricted Stock Unit Award Agreement]



--------------------------------------------------------------------------------

APPENDIX A

2015 Performance Targets

The Annual Performance Target for 2015 is [            ], which shall be
increased or decreased to reflect the impact of extraordinary or nonrecurring
events, all as determined by the Committee.

2016 and 2017 Performance Targets

The Annual Performance Targets for 2016 and 2017 shall be established by the
Committee in writing no later than 90 days after the commencement of the
applicable Annual Performance Period.



--------------------------------------------------------------------------------

APPENDIX B

“Change in Control” shall mean the occurrence of any of the following after the
Date of Grant:

(a) An acquisition of any common stock of the Company (voting or non-voting)
(the “Common Stock”) by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Exchange Act), immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of more than forty-five percent (45%) of the Company’s then
outstanding Common Stock; provided, however, in determining whether a Change in
Control has occurred, Common Stock which is acquired in a Non-Control
Acquisition (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned, directly or indirectly, by the Company (for purposes of this definition,
a “Subsidiary”), (ii) the Company or its Subsidiaries, (iii) any Person who,
prior to such acquisition, and except as expressly provided in the last
paragraph of this definition, Beneficially Owned in excess of forty-five percent
(45%) of the outstanding common stock of the Company and whose Beneficial
Ownership resulted in a Change in Control; or (iv) any Person in connection with
a “Non-Control Transaction” (as hereinafter defined);

(b) The individuals who, as of the Date of Grant, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute a majority of the members
of the Board or, following a Merger Transaction (as hereinafter defined), the
board of directors of (x) the corporation resulting from such Merger Transaction
(the “Surviving Corporation”), if fifty percent (50%) or more of the combined
voting power of the then-outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly, by another Person
(a “Parent Corporation”) or (y) if there is one or more Parent Corporations, the
ultimate Parent Corporation; provided, however, that if the election, or
nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest. For purposes of this paragraph, “Merger Transaction” means a merger,
consolidation or reorganization (1) with or into the Company or (2) in which
securities of the Company are issued; or

(c) The consummation of: the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Subsidiary).

A “Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where the shareholders of the Company immediately before such
merger, consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined shares of common stock (in substantially the same relative
proportions as owned by them immediately before such merger, consolidation or
reorganization) of (x) the Surviving Corporation, if there is no Parent
Corporation or (y) if there is one or more Parent Corporation, the ultimate
Parent Corporation.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock of the
Company as a result of either (A) the acquisition of securities by the Company
or (B) the pro rata distribution of rights to acquire Company securities by the
Company or any Subsidiary to its security holders or the Subject Person’s
exercise of its pro rata portion of such rights, in each case which, by reducing
or disproportionately increasing the number of shares of common stock then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Person, provided, that if a Change in Control would occur (but for
the operation of this sentence), and after such share acquisition by the Company
or rights distribution or exercise, the Subject Person acquires Beneficial
Ownership of any additional shares of common stock of the Company which
increases the percentage of the then outstanding shares of common stock of the
Company (other than as a result of the acquisition or exercise of rights as
provided in clause (B) above) Beneficially Owned by the Subject Person and,
after such acquisition, the Subject Person has Beneficial Ownership of more than
forty-five percent (45%) of the shares of the outstanding common stock of the
Company, then a Change in Control shall occur.